DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the communications filed on 14 April 2022.
2.  Claims 1-20 are pending in the application.
3.  Claims 1-19 have been rejected.
4.  Claim 20 has been objected to.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.  Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because independent claim 9 is directed towards a machine-readable storage device.  However, after a review of the applicant’s specification the examiner has not found support for the machine-readable storage device being hardware.  Since there is no support for the machine-readable storage device being hardware this renders the claim non-statutory.  Dependent claims 10-16 recite similar subject matter and are non-statutory as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.  Claim(s) 1, 2, 9, 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al U.S. Patent No. 7,596,766 B1 (hereinafter Sharma) in view of Thakkar US 2018/0077142 A1.
As to claim 1, Sharma discloses a computer implemented method comprising: 
opening an application (i.e. launching preview window generator application) [column 5, lines 39-50]; 
loading a view client (i.e. preview window) [column 5, lines 39-50]; 
selecting a context view having information generated by the opened application in a first portion of the context view (i.e. creating context view) [column 6, lines 48-61].
Sharma does not teach importing data from one or more further applications using stored authentication information for each such further application.  Sharma does not teach rendering the imported data in one or more portions of the view dedicated to each of the one or more further applications.  
Thakkar teaches importing data from one or more further applications using stored authentication information for each such further application.  Thakkar teaches rendering the imported data in one or more portions of the view dedicated to each of the one or more further applications.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Sharma so that importing data from one or more further applications using stored authentication information for each such further application.  Sharma does not teach rendering the imported data in one or more portions of the view dedicated to each of the one or more further applications.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Sharma by the teaching of Thakkar because it provides for an efficient mechanism for enabling a user and/or software application to selectively share data [0009].
As to claim 2, Sharma does not teach obtaining render data for the one or more further applications from the one or more further applications.  Sharma does not teach using the obtained render data to render the imported data.  
Thakkar teaches obtaining render data for the one or more further applications from the one or more further applications (i.e. receiving rendering instructions) [0094].  Sharma does not teach using the obtained render data to render the imported data [0098].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Sharma so that render data would have been obtained for the one or more further applications from the one or more further applications.  The obtained render data would have been used to render the imported data.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Sharma by the teaching of Thakkar because it provides for an efficient mechanism for enabling a user and/or software application to selectively share data [0009].
As to claim 9, Sharma discloses a machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method, the operations comprising: 
opening an application (i.e. launching preview window generator application) [column 5, lines 39-50]; 
loading a view client (i.e. preview window) [column 5, lines 39-50]; 
selecting a context view having information generated by the opened application in a first portion of the context view (i.e. creating context view) [column 6, lines 48-61]. 
Sharma does not teach importing data from one or more further applications using stored authentication information for each such further application.  Sharma does not teach rendering the imported data in one or more portions of the view dedicated to each of the one or more further applications.  
Thakkar teaches importing data from one or more further applications using stored authentication information for each such further application.  Thakkar teaches rendering the imported data in one or more portions of the view dedicated to each of the one or more further applications.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Sharma so that importing data from one or more further applications using stored authentication information for each such further application.  Sharma does not teach rendering the imported data in one or more portions of the view dedicated to each of the one or more further applications.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Sharma by the teaching of Thakkar because it provides for an efficient mechanism for enabling a user and/or software application to selectively share data [0009].
As to claim 10, Sharma does not teach obtaining render data for the one or more further applications from the one or more further applications.  Sharma does not teach using the obtained render data to render the imported data.  
Thakkar teaches obtaining render data for the one or more further applications from the one or more further applications (i.e. receiving rendering instructions) [0094].  Sharma does not teach using the obtained render data to render the imported data [0098].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Sharma so that render data would have been obtained for the one or more further applications from the one or more further applications.  The obtained render data would have been used to render the imported data.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Sharma by the teaching of Thakkar because it provides for an efficient mechanism for enabling a user and/or software application to selectively share data [0009].
As to claim 17, Sharma discloses a device comprising: 
a processor [column 5, lines 25-33]; and 
a memory device coupled to the processor and having a program stored thereon for execution by the processor to perform operations comprising [column 5, lines 25-33]: 
opening an application (i.e. launching preview window generator application) [column 5, lines 39-50]; 
loading a view client (i.e. preview window) [column 5, lines 39-50]; 
selecting a context view having information generated by the opened application in a first portion of the context view (i.e. creating context view) [column 6, lines 48-61]. 
Sharma does not teach importing data from one or more further applications using stored authentication information for each such further application.  Sharma does not teach rendering the imported data in one or more portions of the view dedicated to each of the one or more further applications.  
Thakkar teaches importing data from one or more further applications using stored authentication information for each such further application.  Thakkar teaches rendering the imported data in one or more portions of the view dedicated to each of the one or more further applications.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Sharma so that importing data from one or more further applications using stored authentication information for each such further application.  Sharma does not teach rendering the imported data in one or more portions of the view dedicated to each of the one or more further applications.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Sharma by the teaching of Thakkar because it provides for an efficient mechanism for enabling a user and/or software application to selectively share data [0009].
As to claim 18, Sharma does not teach obtaining render data for the one or more further applications from the one or more further applications.  Sharma does not teach using the obtained render data to render the imported data.  
Thakkar teaches obtaining render data for the one or more further applications from the one or more further applications (i.e. receiving rendering instructions) [0094].  Sharma does not teach using the obtained render data to render the imported data [0098].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Sharma so that render data would have been obtained for the one or more further applications from the one or more further applications.  The obtained render data would have been used to render the imported data.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Sharma by the teaching of Thakkar because it provides for an efficient mechanism for enabling a user and/or software application to selectively share data [0009].
7.  Claim(s) 3, 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 7,596,766 B1 (hereinafter Sharma) and Thakkar US 2018/0077142 A1 as applied to claims 2, 10 and 18 above, and further in view of Cucu et al US 2012/0260267 A1 (hereinafter Cucu).
As to claim 3, the Sharma-Thakkar combination does not teach the method of claim 2 wherein the render data is obtained via a get render data API call and response.  
Cucu teaches that the render data is obtained via a get render data API call and response (i.e. rending API calls to runtime calls and to provide rendering API responses) [0011].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination so that the render data would have been obtained via a get render data API call and response.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination by the teaching of Cucu because it helps improve in both the user experience and the experience of developers who work to distribute content to users [0002].
As to claim 11, the Sharma-Thakkar combination does not teach the device of claim 10 wherein the render data is obtained via a get render data API call and response.  
Cucu teaches that the render data is obtained via a get render data API call and response (i.e. rending API calls to runtime calls and to provide rendering API responses) [0011].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination so that the render data would have been obtained via a get render data API call and response.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination by the teaching of Cucu because it helps improve in both the user experience and the experience of developers who work to distribute content to users [0002].
As to claim 19, the Sharma-Thakkar combination does not teach the device of claim 18 wherein the render data is obtained via a get render data API call and response.
Cucu teaches that the render data is obtained via a get render data API call and response (i.e. rending API calls to runtime calls and to provide rendering API responses) [0011].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination so that the render data would have been obtained via a get render data API call and response.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination by the teaching of Cucu because it helps improve in both the user experience and the experience of developers who work to distribute content to users [0002].
8.  Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 7,596,766 B1 (hereinafter Sharma) and Thakkar US 2018/0077142 A1 as applied to claims 1 and 10 above, and further in view of Goldenberg et al U.S. Patent No. 8,713,467 B1 (hereinafter Goldenberg).
As to claim 4, the Sharma-Thakkar combination does not teach the method of claim 1 wherein selecting a context view comprises a context match based on context view settings.  
Goldenberg teaches that selecting a context view comprises a context match based on context view settings (i.e. user setting context view through settings) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination so that selecting a context view would have comprised a context match based on context view settings.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination by the teaching of Goldenberg because it may enable faster and more thorough understandings of sets of data and information [column 1, lines 22-25].
As to claim 12, the Sharma-Thakkar combination does not teach the device of claim 10 wherein selecting a context view comprises a context match based on context view settings.
Goldenberg teaches that selecting a context view comprises a context match based on context view settings (i.e. user setting context view through settings) [abstract].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination so that selecting a context view would have comprised a context match based on context view settings.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination by the teaching of Goldenberg because it may enable faster and more thorough understandings of sets of data and information [column 1, lines 22-25].
9.  Claim(s) 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over 7,596,766 B1 (hereinafter Sharma), Thakkar US 2018/0077142 A1 and Goldenberg et al U.S. Patent No. 8,713,467 B1 (hereinafter Goldenberg) as applied to claims 4 and 12 above, and further in view of Mathew et al US 2006/0161668 A1 (hereinafter Mathew).
As to claim 5, the Sharma-Thakkar-Goldenberg combination does not teach the method of claim 4 wherein the context view settings are stored in a database.  
Mathew teaches that the context view settings are stored in a database (i.e. settings database) [0046].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar-Goldenberg combination so that the context view settings would have been stored in a database.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar-Goldenberg combination by the teaching of Mathew because it helps users customize controls [0006].
As to claim 13, the Sharma-Thakkar-Goldenberg combination does not teach the device of claim 12 wherein the context view settings are stored in a database.  
Mathew teaches that the context view settings are stored in a database (i.e. settings database) [0046].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar-Goldenberg combination so that the context view settings would have been stored in a database.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar-Goldenberg combination by the teaching of Mathew because it helps users customize controls [0006].
10.  Claim(s) 6-8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 7,596,766 B1 (hereinafter Sharma) and Thakkar US 2018/0077142 A1 as applied to claims 1 and 9 above, and further in view of Bhattacharjee et al US 2021/0014062 A1 (hereinafter Bhattacharjee).
As to claim 6, the Sharma-Thakkar combination does not teach the method of claim 1 wherein the authentication information is provided to the one or more further applications via an authentication API Call Request.  
Bhattacharjee teaches that the authentication information is provided to the one or more further applications via an authentication API Call Request.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination so that the authentication information would have been provided to the one or more further applications via an authentication API Call Request.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination by the teaching of Bhattacharjee because it helps allow a permitted user to engage in whatever interactions are intended, with the relying party being confident in the identity of the user [0003].
As to claim 7, the Sharma-Thakkar combination does not teach the method of claim 6 and further comprising receiving an authentication API Call Response from the one or more further applications.  
Bhattacharjee teaches receiving an authentication API Call Response from the one or more further applications (i.e. in response to the API call) [0026].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination so that an authentication API Call Response would have been received from the one or more further applications.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination by the teaching of Bhattacharjee because it helps allow a permitted user to engage in whatever interactions are intended, with the relying party being confident in the identity of the user [0003].
As to claim 8, the Sharma-Thakkar combination does not teach the method of claim 7 wherein the one or more further applications are coupled to the application view via a public network.
Bhattacharjee teaches that the one or more further applications are coupled to the application view via a public network [0014].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination so that the one or more further applications would have been coupled to the application view via a public network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination by the teaching of Bhattacharjee because it helps allow a permitted user to engage in whatever interactions are intended, with the relying party being confident in the identity of the user [0003].
As to claim 14, the Sharma-Thakkar combination does not teach the device of claim 9 wherein the authentication information is provided to the one or more further applications via an authentication API Call Request. 
Bhattacharjee teaches that the authentication information is provided to the one or more further applications via an authentication API Call Request.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination so that the authentication information would have been provided to the one or more further applications via an authentication API Call Request.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination by the teaching of Bhattacharjee because it helps allow a permitted user to engage in whatever interactions are intended, with the relying party being confident in the identity of the user [0003].
As to claim 15, the Sharma-Thakkar combination does not teach the device of claim 14 and further comprising receiving an authentication API Call Response from the one or more further applications.  
As to claim 7, the Sharma-Thakkar combination does not teach the method of claim 6 and further comprising receiving an authentication API Call Response from the one or more further applications.  
Bhattacharjee teaches receiving an authentication API Call Response from the one or more further applications (i.e. in response to the API call) [0026].  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination so that an authentication API Call Response would have been received from the one or more further applications.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination by the teaching of Bhattacharjee because it helps allow a permitted user to engage in whatever interactions are intended, with the relying party being confident in the identity of the user [0003].
 11.  Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over 7,596,766 B1 (hereinafter Sharma) and Thakkar US 2018/0077142 A1 as applied to claim 9 above, and further in view of Bhattacharjee et al US 2021/0014062 A1 (hereinafter Bhattacharjee).
As to claim 16, the Sharma-Thakkar combination does not teach the device of claim 9 wherein the one or more further applications are coupled to the application view via a public network.  
Bhattacharjee teaches that the one or more further applications are coupled to the application view via a public network [0014].
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination so that the one or more further applications would have been coupled to the application view via a public network.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the Sharma-Thakkar combination by the teaching of Bhattacharjee because it helps allow a permitted user to engage in whatever interactions are intended, with the relying party being confident in the identity of the user [0003].
Allowable Subject Matter
12.  Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 20, the prior art does not disclose, teach or fairly suggest the device of claim 17 wherein selecting a context view comprises a context match based on context view settings, wherein the context view settings are stored in a database, and wherein the authentication information is provided to the one or more further applications via an authentication API Call Request.
Relevant Prior Art
13.  The examiner has considered the following references relevant:
A.  Allen US 2018/0262529 A1 directed to provisioning honeypot computing services using a simulation state database to simulate a set of computing resources [abstract].
B.  Grier et al US 2002/0019972 A1 directed to an infrastructure that allows applications to run with specified versions of dependent assemblies, wherein each assembly may exist and run side-by-side on the system with other versions of the same assembly being used by other applications [abstract].
C.  Kong et al US 2010/0325536 A1 directed to orchestrating various applications [abstract].
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492